DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
Claim 1 is generic to the following disclosed patentably distinct species: 
FIG. 1-4, drawn towards a manual gas valve with an electromagnetic valve electrically powered by a thermocouple and a reduced gas flow channel arranged in the closure member of the electromagnetic gas valve.
FIG. 5, drawn towards a manual gas valve with a reduced gas flow channel arranged in the body of the manual gas valve
FIG. 6, drawn towards a manual gas valve arrangement with an electrical supply source of an electromagnetic valve being an electrical grid or a DC power source
FIG. 7-9, drawn towards a manual gas valve comprising a timer

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Tim Kitchen on July 19, 2021 a provisional election was made without traverse to prosecute the invention of Species I (FIG. 1-4), claims 1, 2, 4, 5, 7, 9-12 and 19. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 6, 8, 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (JP 2011226673), to which references are made using an English machine translation (see JP2011226673_translation.pdf), in view of Garceau et al. (US 5975072). 
In re claim 1, Yoshimura discloses a valve arrangement (FIG. 1: 1) for a gas burner (B) comprising: 
a manual gas valve (6, 8 and 4) having a body (2), the body including a gas inlet conduit (2a) and a gas outlet conduit (2b), the gas outlet conduit being in fluid communication with the gas burner (2b in communication with B), the manual gas valve including a manual actuator (6 and 8) coupled to a rotary gas flow regulating element (4) that is rotatable in the body to control an opening and closing of a gas flow through the manual gas valve ([0016]), the rotary gas flow regulating element having a gas inlet (inlet formed at 2c) and at least one gas outlet (4a) that are in fluid communication with one another ([0016]; [0018]); and 
an electromagnetic valve (3) arranged in the body (3 in 2) and including a movable closure member (3b) that is moveable between a closed position and an open position to control the flow of gas between the gas inlet conduit and the gas inlet of the rotary gas flow regulating element ([0017]; [0021]), the manual actuator being configured to move axially in order to move the closure member from the closed position to open position ([0017]), the electromagnetic valve being powered through an electric circuit ([0027]; 12 and 15), the electric circuit being connected to at least one sensor (B4); and 
Yoshimura lacks: 
a reduced gas flow channel which is configured to put the gas inlet conduit of the valve body in constant fluid communication with the gas inlet of the rotary gas flow regulating element, such that when the closure member of the electromagnetic valve moves to the closed position due to an abnormal situation detected through the sensor, a reduced gas flow to the gas burner remains turned on with the reduced gas flow passing through the reduced gas flow channel. 
Garceau teaches an analogous reduced gas flow channel (FIG. 5: 554) in a closure member (552) of an electromagnetic gas valve (512). During a standby mode of operation, the closure member of the electromagnetic valve closes an opening between a gas inlet and outlet and the reduced gas flow channel in the closure member provides a gas flow to maintain the cooking unit at its standby temperature (Column 7, lines 52-63; Column 8, lines 11-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure member of Yoshimura such that it has a reduced gas flow channel, as taught by Garceau, because it would supply gas to the burner gas pipes at a gas flow rate sufficient to maintain the cooking surface at the appropriate stand-by temperature (Column 4, lines 1-9 of Garceau). 
Such a modification would yield wherein the closure member of Yoshimura has “a reduced gas flow channel.” 
Regarding the limitation, “which is configured to put the gas inlet conduit of the valve body in constant fluid communication with the gas inlet of the rotary gas flow regulating element, such that when the closure member of the electromagnetic valve moves to the closed position due to an abnormal situation detected through the sensor, a reduced gas flow to the gas burner remains turned on with the reduced gas flow passing through the reduced gas flow channel,” this is a recitation of functional language and has been given patentable weight only in so far as it imposes structural limitations on the claimed invention. It is apparent that the valve arrangement of Yoshimura in view of Garceau is capable of performing the recited function. In particular, it is apparent that the valve arrangement of Yoshimura with the reduced gas flow channel in the closure member as motivated by Garceau could be configured to put the gas inlet conduit of the valve body in constant fluid communication with the gas inlet of the rotary gas flow regulating element. Furthermore, it is apparent that in the valve arrangement of Yoshimura, when the closure member of the electromagnetic valve moves to the closed position due to an abnormal situation detected through the sensor, the closure member of Yoshimura with the reduced gas flow channel motivated by Garceau could provide a reduced gas flow to the gas burner which remains turned on with the reduced gas flow passing through the reduced gas flow channel. 
In re claim 2, the proposed system as discussed above (In re claim 1), would yield:
wherein the closure member of the electromagnetic valve comprises the reduced gas flow channel (the closure member of the electromagnetic valve of Yoshimura comprising a reduced gas flow channel motivated by Garceau).  
In re claim 4, Yoshimura discloses wherein the electric circuit is connected with an electrical supply source (12 and 15 connected with B3) and the sensor is configured to open the electric circuit (B4 opens 15) when the - 15-abnormal situation occurs ([0031]), preventing the electromagnetic valve from being powered through the electrical supply source ([0013]; [0031]).  
In re claim 5, Yoshimura discloses wherein the electric circuit is connected with an electrical supply source (12 and 15 connected with B3) and the sensor is configured to open the electric circuit (B4 opens 15) when the abnormal situation occurs ([0031]), preventing the electromagnetic valve from being powered through the electrical supply source ([0013]; [0031]).  
In re claim 9, Yoshimura discloses wherein the sensor is a temperature sensor configured to determine a temperature of a vessel arranged on the gas burner ([0015]) and to open the electric circuit upon a predetermined temperature of the vessel being reached ([0031]).  
In re claim 12, Yoshimura discloses wherein upon the sensor being deactivated ([0031]: when temperature detected by B4 has not risen to a predetermined overheating temperature) and the electric circuit being closed ([0031]: 15 maintained in on state), the closure member of the electromagnetic valve is configured to remain in the open position upon being placed in the open position by use of the manual actuator ([0027]).  
In re claim 19, Yoshimura discloses wherein the closure member of the electromagnetic valve is continuously urged towards the closed position by a spring ([0017]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (JP 2011226673), to which references are made using an English machine translation (see JP2011226673_translation.pdf), in view of Garceau et al. (US 5975072) in further view of Yagi (JP H08200689), to which references are made using an English machine translation.
In re claim 10, Yoshimura discloses:
wherein the sensor is configured to determine a temperature of a vessel arranged on the gas burner and to open the electric circuit upon a predetermined temperature of the vessel being reached.  
Yoshimura lacks:
a sensor configured to determine an absence of a vessel on a gas burner and to open the electric circuit upon detecting the absence of the vessel on the gas burner. 
Yagi teaches an analogous sensor (FIG. 1: 31) which is configured to determine an absence of a vessel on a gas burner ([0009]; [0017]) and send a signal to an electric circuit to close an electromagnetic valve upon detecting the absence of the vessel on the gas burner ([0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor connected to the electric circuit of Yoshimura such that it is configured to determine an absence of a vessel, as taught by Yagi, because this would avoid wasteful combustion as much as possible ([0009] of Yagi). 
Such a modification would yield the sensor connected to the electric circuit of Yoshimura “wherein the sensor is configured to determine an absence of a vessel on the gas burner and to open the electric circuit upon detecting the absence of the vessel on the gas burner.”
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (JP 2011226673), to which references are made using an English machine translation (see JP2011226673_translation.pdf), in view of Garceau et al. (US 5975072) in further view of Xing (CN 105546595), which references are made to using an English machine translation (see CN105546595_translation.pdf). 
In re claim 11, Yoshimura discloses:
wherein the sensor is configured to determine a temperature of a vessel arranged on the gas burner and to open the electric circuit upon a predetermined temperature of the vessel being reached.  
Yoshimura lacks:
wherein the sensor is configured to detect an absence of people in the surroundings of the gas burner and to open the electric circuit upon - 16-detecting an absence of people in the surroundings of the gas burner.  
Xing teaches an analogous sensor (FIG. 3: 10) wherein the sensor is configured to detect an absence of people in the surroundings of the gas burner ([0043]) and to close the electromagnetic valve upon - 16-detecting an absence of people in the surroundings of the gas burner ([0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor connected to the electric circuit of Yoshimura such that it is configured to detect an absence of people in the surroundings of the gas burner, as taught by Xing, because this improves the overall safety of the gas stove when people forget that the gas stove is still on when they are busy which can lead to the occurrence of dangerous accidents ([0044] of Xing).  
Such a modification would yield the sensor connected to the electric circuit of Yoshimura “configured to detect an absence of people in the surroundings of the gas burner and to open the electric circuit upon - 16-detecting an absence of people in the surroundings of the gas burner.”
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 7, the prior art of record does disclose wherein the electrical supply source is a thermocouple arranged next to the gas burner, when the gas burner is producing a flame but not in combination with the reduced gas flow passing through the reduced gas flow channel being sufficient for the thermocouple to supply electric current to the electromagnetic valve to allow maintaining the closure member in the open position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762